NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



        United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                           April 7, 2009

                                               Before

                               RICHARD A. POSNER, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

No.  06‐2405

UNITED STATES OF AMERICA,                                Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Southern District of
                                                         Illinois.
       v.
                                                         No. 4:05‐cr‐40444‐JLF
DEONDERY CHAMBERS,
    Defendant‐Appellant.                                 G. Patrick Murphy, Judge.


                                             O R D E R

        Upon  consideration  of  the  statements  of  position  submitted  by  the  parties  in  this
case,  which  has  been  remanded  to  this  court  by  the  Supreme  Court,  Chambers  v.  United
States, 129 S. Ct. 687 (2009). we remand this case to the district court for resentencing of the
defendant in accordance with the Supreme Courtʹs decision and the procedures set forth in
Nelson v. United States, 129 S. Ct. 890 (2009); Gall v. United States, 128 S. Ct. 586 (2007), and
Kimbrough v. United States, 128 S. Ct. 558 (2007), which allow a defendant in a resentencing
proceeding to raise a new argument based on statutes or judicial decisions that postdate his
original sentencing, provided they are not foreclosed by the decision in his appeal from his
original, vacated sentence,

                                                                                     So Ordered.